DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3-8, 10-11, 14-20, and 22-25 are pending. 
Claims 1, 3, 4, 7-8, 10-11, 14-20, and 22-25 are currently rejected. 

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 7-8, 10-11, 14-20, 22-25 and amended claim 4 in the reply filed on 12/15/2020 is acknowledged.

Response to Arguments
Applicant’s arguments on pages 8-9 have been fully considered and found partially persuasive, therefore the rejections of claims 1 and 11 based on Hynynen (US 20110319793) and Laugharn (US 20660158956) have been withdrawn. 
However, upon further consideration and searching, new grounds of rejections have been made in view of newly found prior art, US 4674505 which teaches a conventional shock wave tube applied to a surface of a body for disintegrating a calculus and US 20020048218 which teaches formation of shock waves in a shock wave tube by deformation of sinusoidal waves.
Dependent claims 3-4, 7-8, 10, and 14-20 have been rejected accordingly. 
Regarding claim 22, Examiner respectfully disagrees with applicant’s assertion that Hynynen and Laugharn fail to teach the “forming at least one shock wave…in a shockwave medium disposed in and contained by a shockwave housing”. 
A modification of Hynynen includes the housing 500 in fig. 1 of Laugharn including the bath so that even when the shockwave is formed at a target 800 as shown, the formation of the shockwave is occurring within the fluid bath as claimed. Hynynen in view of Laugharn therefore teaches the claim in its current form.
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 12/15/2020, the rejection of claims 4-6 and 26-29 are rejected under 35 U.S.C. 112(a) have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, K.H, US 20110319793, hereafter referred to as “Hynynen”, in view of Sugimoto, et al., US 20020048218, hereafter referred to as “Sugimoto”.

Regarding claim 1, Hynynen teaches a method (see abstract) comprising: 
providing a plurality of sinusoidal acoustic waves (paragraph 27 and fig. 2) having at least one frequency between 1 MHz and 1,000 MHz (see paragraph 21)

the shockwave medium (propagation medium in paragraph 28) configured to exhibit nonlinear properties in the presence of the propagated acoustic waves to generate a plurality of shock waves (see paragraph 28) that exit a distal end (see fig. 6 for the propagation of the shockwaves from outside the tissue 606, having a boundary line, into the tissue, beyond the boundary line);
delivering at least a portion of said plurality of shock waves to at least one cellular structure (see focal zone or target tissue in paragraphs 43-44) comprising at least one region of heterogeneity having a greater effective density than an effective density of the at least one cellular structure (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue);
rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves (see paragraph 56). 
Hynynen does not teach propagating at least a portion of the sinusoidal acoustic waves through a medium disposed in and contained by a shockwave housing and wherein the plurality of shock waves are generated in the shock wave medium.
However, Sugimoto teaches in paragraph 31, and referring to fig. 2, the formation of shock waves in a conventional acoustic tube, including the deformation of sinusoidal waves into shock waves. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Hynenen’s apparatus with a conventional shock wave tube, the way Sugimoto indicates to produce the shock waves as such a combination is known and would produce a predictable result. See MPEP 2143(I)(A).


Hynynen further teaches the step of varying the amplitude of the sinusoidal acoustic waves. (See paragraph 29). 

Regarding claim 8, Hynynen in view of Sugimoto teaches all the limitations of claim 1 above.
Hynynen further teaches actuating a fist ultrasound head to provide the plurality of sinusoidal acoustic waves (see paragraphs 22-23).

Regarding claim 10, Hynynen in view of Sugimoto teaches all the limitations of claim 1 above.
Hynynen further teaches identifying at least one target cellular structure to be ruptured prior to delivering at least a portion of shock waves to the at least one target cellular structure. (In paragraph 21, Hynynen discloses directing an ultrasound beam to a target tissue at a given location, whereby the target tissue is diseased tissue. Also see paragraph 49. Therefore, Hynynen at least suggests identifying the diseased target tissue at the given location (the target cellular structure of the instant application), prior to the delivery of the shock waves as explained in paragraph 28). 


Claims 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, K.H, US 20110319793, hereafter referred to as “Hynynen”, in view of Sugimoto, as applied to claim 1 above, and further in view of Pauli, et al., US 4674505, hereafter referred to as “Pauli”.

Regarding claim 4, Hynynen in view of Sugimoto teaches all the limitations of claim 1 above.
Pauli further teaches wherein the at least one cellular structure is disposed outside of the shockwave housing (See fig. 1). 


Regarding claim 7, Hynynen in view of Sugimoto teaches all the limitations of claim 1 above.
Sugimoto further teaches wherein the plurality of shock waves are converted from the propagated sinusoidal acoustic waves in said shockwave medium (see paragraph 31, and referring to fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Hynenen’s apparatus with a conventional shock wave tube, the way Sugimoto indicates to produce the shock waves as such a combination is known and would produce a predictable result. See MPEP 2143(I)(A).
While Sugimoto teaches an acoustic wave tube as a housing, it does not explicitly include that the hosing is a handheld device. 
However, Pauli teaches a conventional shock wave tube (see fig. 1) applied to a surface of a body (19 of fig. 1) for disintegrating a calculus (23 of fig. 1) within the body (See col. 2, lines 40-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus as modified by Sugimoto as Pauli’s device applicable to the surface of the body to improve the reliability of shock wave generation (See col. 2, lines 2-9 of Pauli).

11, 14, 16-17, 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Pauli, as applied to claim 11 above, and further in view of Sugimoto.

Regarding claim 11, Hynynen teaches an apparatus (system 70) comprising:
An acoustic-wave generator (paragraph 48) configured to emit sinusoidal acoustic waves (paragraph 27 and fig. 2) having at least one frequency between 1 MHz and 1,000 MHz (see paragraph 21);
and wherein the formed shock waves are configured to rupture to at least one cellular structure ((see paragraph 56)) comprising at least one region of heterogeneity having a greater effective density than an effective density of the at least one cellular structure (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue);
While Hynynen teaches a shockwave medium (propagating medium in paragraph 28) and a wave generator (paragraph 48), Hynynen does not teach that the propagating medium is contained by a shockwave housing wherein the shockwave housing is coupled to the acoustic-wave generator.
However, Pauli teaches a conventional shock wave tube (see shock wave tube 1 of fig. 1) containing fluid 14 of fig. 1, and coupled to a supply and control unit 33 of fig. 1 for generating shock waves (col. 3, lines 17-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus as Pauli’s device applicable to the surface of the body to improve the reliability of shock wave generation that exits an end the tube to be focused on a calculus within a patient’s body (See col. 2, lines 2-9 of Pauli).

However, Sugimoto teaches in paragraph 31, and referring to fig. 2, the formation of shock waves in a conventional acoustic tube, including the deformation of sinusoidal waves into shock waves. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Hynenen’s apparatus, as modified by Pauli, with a conventional shock wave tube, the way Sugimoto indicates to deform sinusoidal waves to produce the shock waves that exit an end to be focused on a calculus within a patient’s body such a combination is known and would produce a predictable result. See MPEP 2143(I)(A).

Regarding claim 14, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 11 above.
Hynynen further teaches wherein the shockwave medium is configured to exhibit nonlinear properties in the presence of sinusoidal acoustic waves emitted from the acoustic-wave generator (see paragraph 43). 

Regarding claim 16, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 11.
Pauli further teaches wherein; the apparatus is a hand-held apparatus (see fig. 1 for the shockwave tube applied to a surface of a body (19 of fig. 1) for disintegrating a calculus (23 of fig. 1) within the body (See col. 2, lines 40-51))
the shockwave housing (shock wave tube 1 of fig. 1) defines a chamber having an input end coupled to the acoustic-wave generator (see jacket 2 of the shock wave tube 1 of fig. 1 coupled to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus as modified by Pauli and Sugimoto with Pauli’s lens cap 15 applicable to the surface of the body to improve the reliability of shock wave generation that exits an end the tube to be focused on a calculus within a patient’s body (See col. 2, lines 2-9 of Pauli).

Regarding claim 17, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 16 above.
Pauli further teaches wherein the end cap is configured to attenuate a shock wave exiting the end cap by less than twenty percent (see lens 15 at the output end displaceable relative to the jacket 2 according to col. 2, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus as modified by Pauli and Sugimoto with Pauli’s lens cap 15 applicable to the surface of the body to improve the reliability of shock wave generation that exits an end the tube to be focused on a calculus within a patient’s body (See col. 2, lines 2-9 of Pauli).

Regarding claim 19, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 11 above.


Regarding claim 23, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 11 above.
Pauli further teaches wherein the shockwave medium (fluid 14 of fig. 1) occupies all of a cavity defined by the shockwave housing. See fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus as modified by Pauli and Sugimoto, with Pauli’s device applicable to the surface of the body to improve the reliability of shock wave generation that exits an end the tube to be focused on a calculus within a patient’s body (See col. 2, lines 2-9 of Pauli).

Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Pauli and Sugimoto, as applied to claim 11, and further in view of Coussios, et al, US 20120271169, hereafter referred to as “Coussios”.

Regarding claim 15, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 11 above.
Hynynen in view of Pauli and Sugimoto fail to teach wherein the shockwave medium comprises bubbles. 
However, Coussios teaches introduction of microbbubles into a medium to generate a nonlinear medium (see paragraph 86).
. 

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Pauli and Sugimoto, as applied to claim 11 above, and further in view of Fernando et al, “A Nonlinear Computational Method for the Propagation of Shock Waves in Aero-engine Inlets Towards a new Model for Buzz-saw Noise Prediction”, 15th AIA A/CEAS Aeroacoustics Conference (May 2009) pp. 1-18, hereafter referred to as “Fernando” (cited in the action dated 10/20/2016). 

Regarding claim 18, Hynynen in view of Pauli and Sugimoto teaches all the limitations of claim 11 above.
Hynynen teaches wherein the length of shockwave medium through which the emitted acoustic waves propagate is greater than or equal to L for at least one wavelength of acoustic waves that the acoustic-wave generator is configured to emit, (see figs. 2 and 4 and paragraphs 27 and 35)  
However, Hynynen in view of Pauli and Sugimoto does not indicate that length L of the propagating medium is determined by the following equation:

    PNG
    media_image1.png
    68
    222
    media_image1.png
    Greyscale

where Є = nonlinear parameter of shockwave medium; ω = frequency of acoustic wave; ρo = density of the shockwave medium; λ = wavelength of acoustic wave; ϲo = velocity of sound in the shockwave medium; P0 = pressure amplitude in shockwave medium; and Mω = acoustic mach number = P0 + (c02 ρ0).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the length of Hynynen’s propagating medium as modified by Pauli and Sugimoto based on the wavelength of the shockwave as determined by Fernando to ensure that the shockwaves are effectively propagated through the fluid medium within the housing. See fourth paragraph of page 2 of Fernando. 

Regarding claim 20, Hynynen in view of Pauli, Sugimoto and Fernando teaches all the limitations of claim 18 above.
Hynynen further teaches wherein the shockwave medium has a Goldberg number of greater than or equal to 1 wherein the Goldberg number is determined by dividing the length of the shockwave medium by an absorption length of the shockwave medium. (Hynynen teaches in paragraph 28 that the fluid medium is water, agar or living tissue. As indicated by the specification in paragraph 55 (see the PG Pub Version), the Goldberg number of water is greater than 1, therefore, Hynynen inherently teaches that the medium has a Goldberg number of greater than 1). 

Claim 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, K.H, US 20110319793, hereafter referred to as “Hynynen”, in view of Laugharn, et al., US 20060158956, hereafter referred to as “Laugharn”.

Regarding claim 22, Hynynen teaches a method (see abstract) comprising: 

 the shockwave medium (propagating medium in paragraph 28) configured to exhibit nonlinear properties in the presence of the propagated sinusoidal acoustic wave (see paragraph 28); and 
delivering shock waves formed by said propagation and exiting a distal end to at least one cellular structure (see focal zone or target tissue in paragraphs 43-44) comprising at least one region of heterogeneity having a greater effective density than an effective density of the at least one cellular structure (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue) until the at least one cellular structure ruptures (see paragraph 56).
Hynynen does not teach that the shockwave medium is disposed in and contained by a shockwave housing.
However, Laugharn teaches modulation of sinusoidal acoustic waves (paragraph 68) of frequency ranging from 100kHz to 100 MHz (paragraph 10) for cell disruption (paragraph 70), wherein the sinusoidal waves are delivered through a medium (fluid bath 600 of fig. 1) contained in a vessel (500 of fig. 1). Also, see paragraph 51. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Hynynen’ apparatus with Laugharn’s configuration to improve efficiency of the propagation of the shockwave. See paragraph 207 of Laugharn. 

Regarding claim 25, Hynynen view of Laugharn teaches all the limitations of claim 22 above.
Hynynen further teaches the step of actuating a first acoustic wave generator to provide the at least one sinusoidal acoustic waves (see paragraph 48).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Laugharn, as applied to claim 22 above, and further in view of Tosaya, et al., US 20060094988, hereafter referred to as “Tosaya”.

Regarding claim 24, Hynynen in view of Laugharn teaches all the limitations of claim 22 above.
Hynynen in view of Laugharn fail to teach wherein: the at least one sinusoidal acoustic waves are generated at a proximal end of the shockwave housing; and the proximal end of the shockwave housing is opposite the distal end of the shockwave housing. 
However, see fig. 1C and paragraph 60 of Tosaya.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus, as modified by Laugharn with Tosaya’s lens to effectively deliver the signal to the target. See paragraph 60. 

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-60 of copending Application No. 13/574228 (U.S. P.G.  Pub. No. 20130046207 A1) in view of Hynynen, K.H, US 20110319793. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 


Copending Application 13/574228
1. (Previously Presented) A method comprising: 
providing a plurality of sinusoidal acoustic waves having at least one frequency between 1 MHz and 1,000 MHz; 
propagating at least a portion of the sinusoidal acoustic waves through a shockwave medium disposed in and contained by a shockwave housing, the shockwave medium configured to exhibit nonlinear properties in the presence of the propagated sinusoidal acoustic waves to 
generate a plurality of shock waves that exit a distal end of the shockwave housing; 
wherein the plurality of shock waves are generated in the shock wave medium



56. (Currently Amended) A method of generating therapeutic shock waves, comprising: 
providing a plurality of sinusoidal acoustic waves having at least one frequency of at least 1 MHz; 

propagating at least a portion of the acoustic waves through a shockwave medium disposed in and contained by a shockwave housing, the shockwave medium configured to exhibit nonlinear properties in the presence of the propagated acoustic waves; and 
generating one or more shock waves from said propagation of at least the portion of the acoustic waves through the shockwave medium such that the shock waves exit a distal end of the shockwave housing.
13/574228 does not recite delivering at least a portion of said plurality of shock waves to at least one cellular structure comprising at least one region of heterogeneity having a greater effective density than an effective density of the at least one cellular structure; and rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves.
delivering at least a portion of said plurality of shock waves to at least one cellular structure (see focal zone or target tissue in paragraphs 43-44) comprising at least one region of heterogeneity having a greater effective density than an effective density of the at least one cellular structure (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that 
rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves (see paragraph 56). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure 13/574228 to apply the shock wave to a cellular structure the way Hynynen teaches for faster treatment sessions. See paragraph 7 of Hynynen. 


57. (Previously Presented) The method of claim 56 further comprising the step of varying the frequency of the acoustic waves.
7. (Original) The method of claim 1 wherein the plurality of shock waves are converted from the propagated sinusoidal acoustic waves in said shockwave medium and wherein the housing is a handheld device.
59. (Previously Presented) The method of claim 56 wherein the one or more shock waves are generated in said shockwave medium.
8. (Currently Amended) The method of claim 1 further comprising the step of actuating a first acoustic wave generator ultrasound head to provide the plurality of sinusoidal acoustic waves.
60. (Previously Presented) The method of claim 56 further comprising the step of actuating a first acoustic wave generator to provide the plurality of acoustic waves.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5109338 teaches an apparatus for generating shock waves in a container. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                       
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793